
	
		II
		110th CONGRESS
		1st Session
		S. 1702
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mr. Roberts (for
			 himself, Mr. Kennedy,
			 Ms. Collins, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To promote employment of individuals with severe
		  disabilities through Federal Government contracting and procurement processes,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employer Work Incentive Act for
			 Individuals with Severe Disabilities.
		2.PurposeThe purpose of this Act is to promote
			 employment opportunities for individuals with severe disabilities, by requiring
			 Federal agencies to offer incentives to Government contractors and
			 subcontractors that employ substantial numbers of individuals with severe
			 disabilities.
		3.FindingsCongress makes the following
			 findings:
			(1)Of the 9,400,000
			 people with severe disabilities in the United States who want to work, only
			 26.1 percent are employed.
			(2)The Social
			 Security trustees project that, by 2029, the Disability Trust Fund will be
			 exhausted, 13 years before the Old Age and Survivors Trust Fund.
			(3)A June 2005
			 Government Accountability Office (GAO) report designated modernizing federal
			 disability programs as a high-risk area, one that requires urgent attention and
			 organizational transformation to ensure that programs function in the most
			 economical, efficient and effective manner possible. Solutions to these
			 problems are likely to require fundamental changes, including regulatory and
			 legislative action.
			(4)If one percent of
			 people with severe disabilities now receiving Social Security Disability
			 Insurance and Supplemental Security Income payments were employed, the
			 projected 10-year cost savings for the Treasury would equal
			 $45,000,000,000.
			(5)It is appropriate
			 for the Federal Government to offer incentives to government contractors who
			 employ significant numbers of individuals with severe disabilities.
			4.Contractors
			 employing individuals with severe disabilities
			(a)Contractors
			 employing individuals with severe disabilitiesThe Office of
			 Federal Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by adding at
			 the end the following new section:
				
					43.Contractors
				employing individuals with severe disabilities
						(a)Targets for the
				participation of businesses employing individuals with severe
				disabilities
							(1)Government-wide
				targetThe Administrator shall annually establish a
				Government-wide target for procurement contracts awarded to businesses that
				employ individuals with severe disabilities. The Government-wide target shall
				be established at not less than 2.5 percent of the total value of all prime
				contract and subcontract procurements for each fiscal year.
							(2)Executive
				agency targetsEach executive agency shall have an annual
				procurement target that presents, for that agency, the maximum practicable
				opportunity for businesses that employ individuals with severe disabilities to
				participate in the performance of contracts, and the performance of
				subcontracts to prime contracts, entered into by such agency.
							(3)Cumulative
				targetThe Administrator shall ensure that the cumulative
				procurement targets for executive agencies established pursuant to paragraph
				(2) meet or exceed the annual Government-wide procurement target established
				pursuant to paragraph (1).
							(4)DatabaseThe
				Administrator shall work with the Administrator of General Services to
				establish and maintain a database of eligible nonprofit and for profit business
				entities that qualify as businesses that employ individuals with severe
				disabilities.
							(b)Incentives for
				the employment of individuals with severe disabilities
							(1)Regulations
								(A)In
				generalThe Administrator shall promulgate regulations in the
				Federal Acquisition Regulation providing that the participation of businesses
				that employ individuals with severe disabilities or the participation of prime
				contractors that subcontract to such businesses shall be an evaluation factor
				in all contracts awarded by executive agencies. The Administrator shall ensure
				that this evaluation factor is given sufficient weight to allow all agencies to
				be in compliance with the 2.5 percent contracting targets under subsection
				(a).
								(B)Documentation
				requirementThe regulations promulgated under subparagraph (A)
				shall provide that an executive agency awarding a contract may not evaluate a
				business as a business that employs individuals with severe disabilities unless
				the business provides to such agency—
									(i)documentation
				that the business currently qualifies as a business that employs individuals
				with severe disabilities;
									(ii)documentation
				that the business has a history of hiring individuals with severe disabilities,
				a letter of commitment stating that the business will meet the employment
				criteria provided under subsection (e)(1)(B) within 1 year after the starting
				date of the contract, and a plan for meeting such criteria; or
									(iii)documentation
				that the employer currently employs at least one individual with severe
				disabilities, a letter of commitment stating that the business will meet the
				employment criteria provided under subsection (e)(1)(B) within 1 year after the
				starting date of the contract, and a plan for meeting such criteria.
									(C)Consequences of
				failure to qualify for advantageThe failure of a business that
				is awarded a contract (either as a prime contractor or a subcontractor) as a
				result of a preference given pursuant to subparagraph (A) to meet the
				employment criteria provided under subsection (e)(1)(B) within 1 year after the
				starting date of such contract shall result in the termination of such
				contract, unless a one-time waiver is submitted and approved, for good cause,
				before the end of such time period.
								(c)Coordination
				between agencies and interested groupsThe Assistant Secretary of
				Labor for Employment and Training shall be responsible for seeking and
				obtaining input from the executive agencies responsible for Federal procurement
				and from individuals, groups, associations, and disability organizations
				regarding the effectiveness, outreach, utilization, and advancement of the
				goals and purposes of the employment and contracting program under this
				section.
						(d)Regional
				assistance centersThe Secretary of Labor shall utilize existing
				Regional Assistance Centers to provide assistance to businesses in qualifying
				for the incentives established pursuant to subsection (b). The Regional
				Assistance Centers shall be headquartered in the Department of Labor's regional
				workforce offices operated under the authority of the Secretary.
						(e)DefinitionsIn
				this section:
							(1)The term
				business that employs individuals with severe disabilities means
				an eligible nonprofit or for-profit business entity that—
								(A)demonstrates that
				it has established an integrated employment setting, meaning that the
				employment setting for severely disabled employees is similar to the employment
				setting for non-disabled employees performing similar tasks and that severely
				disabled employees are not unnecessarily physically separated from non-disabled
				or other disabled employees in their employment settings;
								(B)beginning not
				later than 1 year after the starting date of the contract for which the Federal
				procurement advantage was utilized, employs individuals with severe
				disabilities—
									(i)in not less than
				25 percent of the full-time equivalent positions of the business, if the
				business has 50 or fewer full-time equivalent employees;
									(ii)in not less than
				18 percent of the full-time equivalent positions, if the business has between
				51 and 250 full-time equivalent employees; or
									(iii)in not less
				than 15 percent of the full-time equivalent positions, if the business has more
				than 250 full-time positions; and
									(C)(i)pays wages to each of
				the individuals with severe disabilities at not less than the applicable rate
				described in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
				206(a)(1)), regardless of whether the individuals are engaged in supported
				employment, or training, under a contract with an executive agency or a program
				that receives Federal funds; and
									(ii)does not employ any individual
				with a severe disability pursuant to a special certificate issued under section
				14(c) of the Fair Labor Standards Act of 1938 (29 U.S.C. 214(c)); and
									(D)makes
				contributions for at least 50 percent of the total cost of the annual premiums
				for health insurance coverage for its employees.
								(2)(A)The term
				individual with a severe disability means an individual who is a
				disabled beneficiary (as defined in section 1148(k)(2) of the
				Social Security Act (42 U.S.C.
				1320b–19(k)(2)) or an individual who would be considered to be such a disabled
				beneficiary but for having income or assets in excess of the income or asset
				eligibility limits established under title II or XVI of the
				Social Security Act, respectively (42
				U.S.C. 401 et seq., 1381 et seq.).
								(B)The term individuals with severe
				disabilities means more than 1 individual with a severe
				disability.
								.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end the following new item:
				
					
						Sec. 43. Contractors employing
				individuals with severe
				disabilities.
					
					.
			5.ReportingNot later than August 31 of each year, the
			 Assistant Secretary of Labor for Employment and Training shall submit to
			 Congress an annual report on progress made in achieving the targets established
			 under section 43 of the Office of Federal Procurement Policy Act, as added by
			 section 4.
		
